Citation Nr: 1438077	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-46 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 and from March 1988 to January 1990.  Between his periods of active duty service, the Veteran had service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2012, the Veteran testified before the Board via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.

In a September 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for hepatitis C.  The reopened issue was remanded for further evidentiary development.  As will be discussed in greater detail below, the record reveals substantial compliance with the Board's September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hepatitis C was not present during service and is not etiologically related to any incident of active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in January 2006.  Through the April 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any medical records outside the claims file as outstanding.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's September 2012 remand, a VA examination was provided in November 2012.  The examiner provided an opinion and supporting rationale as to whether the Veteran's hepatitis C is etiologically related to his period of active service.  Thus, the Board finds that the March 2014 VA addendum opinion is adequate and substantially complies with the Board's September 2014 remand instructions.  See Stegall, 11 Vet. App. 268.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

The Veteran asserts that he contracted hepatitis C as a result of a tattoo he received in service.  See Board Hearing Transcript at pg. 3.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

That the Veteran has been diagnosed with hepatitis C is not in doubt.  Several records note that the Veteran suffers from hepatitis C.  See, e.g., November 2012 VA Examination Report.

The competent evidence of record, however, does not indicate that hepatitis C was incurred during the Veteran's period of service.  

The Veteran was afforded a VA examination in November 2012 to determine the nature and etiology of any hepatitis C.  The examiner noted a review of the Veteran's claims file.  The examiner concluded that it was less likely as not that the Veteran incurred his hepatitis C during his period of military service.  The examiner relied heavily on liver function tests from 1991, which showed minimal or no liver inflammation at that time.  The examiner reasoned that if that Veteran had contracted hepatitis C from a tattoo in 1978, 1979, or 1989, the 1991 liver function testing would have shown some evidence of liver inflammation.  Instead, given that normal 1991 liver function testing, it was likely that the Veteran contracted hepatitis C sometime between 1991 and 1998, when hepatitis C activated.  Given the VA physician's conclusion and thorough supporting rationale, coupled with his consideration of the Veteran's claims file, the Board affords the November 2012 VA opinion great probative weight.

The Board does note several statements from the Veteran and his relatives, who all assert that the Veteran received a tattoo in service.  See May 2005 Statements of L.W., R.W., and D.L.  The fact, however, that the Veteran received a tattoo is not in doubt.  Instead, the relevant inquiry is whether the Veteran incurred hepatitis C in service.  As the VA examiner pointed out, it is less likely than not that the Veteran was infected with hepatitis C as a result of a tattoo in service.  

To the extent that the Veteran, or any layperson, opines that the Veteran did incur hepatitis C as a result of a tattoo in service, the Board concludes that such an assertion is not competent as the transmission of hepatitis C is a complex medical question beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.

Finally, the Board acknowledges the Veteran's argument that his friend, D.M., was tattooed immediately before the Veteran during service and D.M. incurred hepatitis C.  See Board Hearing Transcript at pgs. 4-6.  It would be pure speculation to conclude that just because D.M. was tattooed immediately before the Veteran and because D.M. has hepatitis C, the Veteran also must have hepatitis C.  Instead, the Board relies on the probative opinion of the VA examiner and affords that opinion much more probative weight than the highly speculative hypothesis of the Veteran regarding how hepatitis C was contracted.

Further, the Veteran's credibility is called into question as at his hearing he reported that his only risk factor for hepatitis C was the tattoo.  See Board Hearing Transcript at pg. 4.  A November 2009 VA treatment record, however, notes that alcohol abuse is the Veteran's greatest risk factor for hepatitis C.  Nonetheless, the Board affords the VA examiner's well-reasoned opinion and rationale greater weight than the Veteran's lay contentions as to the cause of his hepatitis C.

Thus, in weighing the evidence, the preponderance of the evidence is against the Veteran's claim.  The Veteran's STRs are negative for any liver problems of hepatitis C.  Moreover, the November 2012 VA examiner opined that it was less likely than not that the Veteran's hepatitis C was related to his period of service.  As discussed above, this opinion is highly probative.  There is no competent evidence to the contrary.  The Veteran's statements and other lay statements lack the necessary competence to address the complex medical question of etiology.  As such, the Board finds that the preponderance of the evidence is against the claim, and thus the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


